Application for letters of administration to settle the estate of J. C. Stewart, deceased; paper-writing offered for probate and propounded as his last will and testament; issue of devisavit vel non raised by a caveat filed thereto, tried in the Superior Court of Forsyth County, which resulted in a verdict and judgment establishing the paper-writing propounded as the last will and testament of the deceased.
Caveators appeal, assigning errors.
On the trial, the controversy narrowed itself to the single question as to whether the paper-writing, propounded as a holograph will, was found among the valuable papers and effects of the deceased. C. S., 4144. He kept it with his private papers in a locked *Page 578 
drawer of his office desk, where it was found among other papers and effects, bank books, check books, etc., in an envelope on the back of which appeared in the handwriting of the deceased: "Last Will of J. C. Stewart as made in 1926." The evidence further discloses that the testator regarded the paper-writing as a valuable one; he wrote it and preserved it as a will, having been advised by counsel that such an instrument found among his valuable papers and effects would operate as a valid testamentary disposition of his property.
The evidence is sufficient to warrant the jury's finding, and we have discovered no error in the trial. In re Will of Shemwell, 197 N.C. 332,148 S.E. 469; In re Will of Groce, 196 N.C. 373, 145 S.E. 689; In reWestfeldt, 188 N.C. 702, 125 S.E. 531. The verdict and judgment, therefore, will be upheld.
No error.